UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7987




DONEAL BREWINGTON,

                                             Petitioner - Appellant,

          versus



THEODIS BECK, Secretary of Correction, NC;
GEORGE KENWORTHY, Superintendent, Lumberton
Correctional Institution,


                                             Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (CA-05-346)


Submitted:   April 27, 2006                     Decided: May 5, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Doneal Brewington, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Doneal Brewington, a state prisoner, seeks to appeal the

district court’s order dismissing as untimely his petition filed

under 28 U.S.C. § 2254 (2000).           The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent     “a   substantial     showing     of   the   denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that      the    district     court’s       assessment     of    his

constitutional      claims       is   debatable      or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Brewington has not made the

requisite      showing.        Accordingly,     we    deny      a   certificate       of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          DISMISSED




                                       - 2 -